Morton, J.
The only question presented by this report is whether the instrument declared on is a negotiable promissory note. Without considering the other points discussed by counsel, the instrument contains one feature which is decisive of this question. It provides that “ it is agreed that this note may be paid at any time before maturity, and that interest at the rate of eighteen per cent, per annum shall be deducted' till due.” This stipulation gives the maker the right to pay the note at any time before its maturity at his option, and such payment would discharge his contract. It renders the contract uncertain and contingent, both as to the time of payment and the amount to be paid, and is inconsistent with the essential character of a negotiable promissory note. The case of Hubbard v. Mosely, 11 Gray 170, is decisive of this case. New trial ordered.